Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Notice to Applicant
Claims 1- 14 are pending.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-4, 11, 13-14 is/ are rejected under U.S.C. 103 as being unpatentable over Fukuchi et al. (hereinafter Fukuchi, US 5,239,348) in view of Takemura (2012/ 0014702).  
For claims 1, 3-4, 14: Fukuchi discloses an image forming apparatus/ method, fig. 1 that fixes a toner image onto a sheet by a fixer (Abstract), the image forming apparatus comprising:
a re-feeding path (structure of transfer belt 44 and refixing cassette 50, fig. 1) that normally conveys the sheet having passed through the fixer and guides the sheet toward the fixer, (col. 4, lines 52-62); and
a hardware processor (control means), fig. 4 that switches between first control to discharge the sheet having passed through the fixer toward a discharge destination, (col. 4, lines 6-18) and second control to re-feed the sheet having passed through the fixer to the fixer through the re-feeding path, (col. 5, lines 63-67), depending on a type of the sheet (OHP, col. 4, lines 46-62; col. 11, lines 42-54); and

Fukuchi is silent so as to the second control re-feeds the sheet depending on a type of an image which is a source of formation of the toner image.
Takemura discloses that control re-feeds the sheet depending on a type of an acquired image which is a source of formation of the toner image [0036, 0054, 0092, 0102-0103].
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Fukuchi, so as to have control that re-feeds the sheet depending on the type of the acquired image which is the source of formation of the toner image, as taught by Takemura, in order to obtain areas on the page with different levels of gloss amount.

For claim 11: Takemura discloses the re-feeding path that comprises: 
a reversal conveyance path that reverses a conveying direction of the sheet having passed through the fixer and guides the sheet toward the fixer; and a 
normal conveyance path that maintains the conveying direction of the sheet having passed through the fixer and guides the sheet toward the fixer, and
when switching to the second control, the hardware processor selects the normal conveyance path of the reversal conveyance path and the normal conveyance path, see at least fig. 1, [0102].



The method steps (Claim 14) will be met during the normal operation of the device stated above.
      
Allowable Subject Matter
Claims 2, 5, 8, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-7 would be allowable by virtue of their dependency on claim 5.
Claims 9-10 would be allowable by virtue of their dependency on claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Mon-Fri 8:30-1, 2:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852